Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of October 10, 2016 (the
“Effective Date”), by and between Ocular Therapeutix, Inc., a Delaware
corporation (the “Company”), and Andy Hurley (“Executive”). In consideration of
the mutual covenants contained in this Agreement, the Company and Executive
agree as follows:

1.    Employment. The Company agrees to employ Executive and Executive agrees to
be employed by the Company on the terms and conditions set forth in this
Agreement.

(a)    Capacity. Executive shall serve the Company as Chief Commercial Officer
reporting to Amar Sawhney, President, Chief Executive Officer and Chairman (the
“CEO”). During the Term (as defined below) of Executive’s employment with the
Company, Executive shall, subject to the direction of the CEO, have the
responsibilities, duties and authority commensurate with the position of Chief
Commercial Officer and shall perform such other duties as may from time to time
be assigned to him by the Company. The Company may change Executive’s position,
duties, and work location as it deems necessary.

(b)    Devotion of Duties; Representations. During the Term of Executive’s
employment with the Company, and as set forth in the Offer Letter between the
Executive and the Company dated September 26, 2016 (the “Offer Letter”),
Executive shall devote 100% of his best efforts and full business time and
energies to the business and affairs of the Company, and shall endeavor to
perform the duties and services contemplated hereunder to the reasonable
satisfaction of the Company. Except as set forth in the Offer Letter, during the
Term of Executive’s employment with the Company, Executive shall not, without
the prior written approval of the Company (by action of the Board), undertake
any other employment from any person or entity or serve as a director of any
other company; provided, however, that (i) the Company will entertain requests
as to such other employment or directorships in good faith and (ii) Executive
will be eligible to participate in any policy relating to outside activities
that is applicable to the senior executives of the Company and approved by the
Board after the date hereof. As set forth in the Offer Letter, Executive may
transition to full-time employment and the terms applicable to such full time
employment are set forth in the Offer Letter and are incorporated herein by
reference when and if such terms become applicable.

2.    Term of Employment.

(a)    Executive’s employment hereunder shall begin on the Effective
Date. Executive’s employment hereunder shall be terminated upon the first to
occur of the following:

(i)    Immediately upon Executive’s death;



--------------------------------------------------------------------------------

(ii)    By the Company, by written notice to Executive effective as of the date
of such notice (or on such other date as specified in such notice):

(A)    Following the Disability of Executive. “Disability” means that Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company. Such incapacity shall be
determined by a physician chosen by the Company and reasonably satisfactory to
Executive (or Executive’s legal representative) upon examination requested by
the Company (to which Executive hereby agrees to submit). Notwithstanding the
foregoing, such Disability must result in Executive becoming “Disabled” within
the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the guidance issued thereunder. (In this Agreement we
refer to Section 409A of the Code and any guidance issued thereunder as “Section
409A.”)

(B)    For Cause (as defined below); or

(C)    Subject to Section 4 hereof, without Cause;

(iii)    By Executive:

(A)    At any time by written notice to the Company, effective thirty (30) days
after the date of such notice; or

(B)    By written notice to the Company for Good Reason (as defined below),
effective on the date specified in such notice.

The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”

(b)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall,
pursuant to the reasonable good faith determination by the Company as documented
in writing, include: (i) the willful and continued failure by Executive to
substantially perform Executive’s material duties or responsibilities under this
Agreement (other than such a failure as a result of Disability); (ii) any action
or omission by Executive involving willful misconduct or gross negligence with
regard to the Company, which has a detrimental effect on the Company; (iii)
Executive’s conviction of a felony, either in connection with the performance of
Executive’s obligations to the Company or which otherwise shall adversely affect
Executive’s ability to perform such obligations or shall materially adversely
affect the business activities, reputation, goodwill or image of the Company;
(iv) the material breach of a fiduciary duty to the Company; or (v) the material
breach by Executive of any of the provisions of this Agreement, provided that
any breach of Executive’s obligations with respect to Sections 5 or 6 of this
Agreement, subject to the cure provision in the next sentence, shall be deemed
“material.” In respect of the events described in clauses (i) and (v) above, the
Company shall give Executive notice of the failure of performance or breach,
reasonable as to time, place and manner in the circumstances, and a 30-day
opportunity to cure, provided that such failure of performance or breach is
reasonably amenable to cure as determined by the Company in its sole discretion.

(c)    Definition of “Good Reason”. For purposes of this Agreement, a “Good
Reason” shall mean any of the following, unless (i) the basis for such Good
Reason is cured within a reasonable period of time (determined in the light of
the cure appropriate to the basis of such Good

 

- 2 -



--------------------------------------------------------------------------------

Reason, but in no event less than thirty (30) nor more than ninety (90) days)
after the Company receives written notice (which must be received from Executive
within ninety (90) days of the initial existence of the condition giving rise to
such Good Reason) specifying the basis for such Good Reason or (ii) Executive
has consented to the condition that would otherwise be a basis for Good Reason:

(i)    A change in the principal location at which Executive provides services
to the Company to a location more than fifty (50) miles from such principal
location (which change, the Company has reasonably determined as of the date
hereof, would constitute a material change in the geographic location at which
Executive provides services to the Company), provided that such a relocation
shall not be deemed to occur under circumstances where Executive’s
responsibilities require him to work at a location other than the corporate
headquarters for a reasonable period of time;

(ii)    A material adverse change by the Company in Executive’s duties,
authority or responsibilities which causes Executive’s position with the Company
to become of materially less responsibility or authority than Executive’s
position immediately following the Effective Date where such change is not
remedied within ten (10) business days after written notice thereof by
Executive;

(iii)    A material reduction in Executive’s base salary;

(iv)    A material breach of this Agreement by the Company which has not been
cured within thirty (30) days after written notice thereof by Executive; or

(v)    Failure to obtain the assumption (assignment) of this Agreement by any
successor to the Company.

(d)     Definition of “Corporate Change”. For purposes of this Agreement,
“Corporate Change” shall mean any circumstance in which (i) the Company is not
the surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary or affiliate of an entity other than a previously
wholly-owned subsidiary of the Company); (ii) the Company sells, leases or
exchanges all or substantially all of its assets to any other person or entity
(other than a wholly-owned subsidiary of the Company); (iii) any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934 (excluding, for this purpose, the Company or any
subsidiary, or any employee benefit plan of the Company or any subsidiary, or
any “group” in which all or substantially all of its members or its members’
affiliates are individuals or entities who are or were beneficial owners of the
Company’s outstanding shares prior to the initial public offering of the
Company’s common stock, if any, of the Company’s stock), acquires or gains
ownership or control (including, without limitations, powers to vote) of more
than 50% of the outstanding shares of the Company’s voting stock (based upon
voting power); or (v) as a result of or in connection with a contested election
of directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board of Directors of the
Company. Notwithstanding the foregoing, a “Corporate Change” shall not occur as
a result of a merger, consolidation, reorganization or restructuring after which
either (1) a majority of the Board of Directors of the controlling entity
consists of persons who were directors of the Company prior to the merger,
consolidation, reorganization or restructuring or (2) all or substantially all
of the individuals or entities who were the beneficial owners of the Company’s
outstanding shares

 

- 3 -



--------------------------------------------------------------------------------

immediately prior to such merger, consolidation, reorganization or restructuring
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in substantially the
same proportions as their ownership of the Company’s outstanding shares
immediately prior to the merger, consolidation, reorganization or
restructuring. Notwithstanding the foregoing, for any payments or benefits
hereunder (including pursuant to Section 4(b)(iii) hereof) or pursuant to any
other agreement between the Company and Executive, in either case that are
subject to Section 409A, the Corporate Change must constitute a “change in
control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i).

3.    Compensation.

(a)    Base Salary. Executive’s minimum base salary during the Term shall be at
the rate of $335,000. Executive’s base salary shall be payable in substantially
equal installments in accordance with the Company’s payroll practices as in
effect from time to time, less any amounts required to be withheld under
applicable law. The base salary will be subject to adjustment from time to time
in the sole discretion of the Company; provided that, the Company covenants that
(A) during the first twelve months of Executive’s employment, it shall not
reduce Executive’s base salary and (B) following such twelve month period, it
shall not reduce the base salary below the base salary then in effect
immediately prior to the reduction unless (i) Executive consents to such
reduction, or (ii) the reduction is in connection with a general reduction of
not more than 20% in compensation of senior executives of the Company generally
that occurs prior to the effective date of any Corporate Change.

(b)    Bonus. In addition to the base salary, the Company may pay Executive an
annual bonus (the “Bonus”) as determined by the Board, solely in its discretion
(it being understood that Executive’s target annual bonus shall be forty percent
(40%) of Executive’s base salary in effect for such year, but may be higher or
lower in any year in the Board’s discretion). The Board’s decision to issue a
Bonus to Executive in any particular year shall have no effect on the absolute
discretion of the Board to grant or not to grant a Bonus in subsequent
years. Any Bonus for a particular year shall be paid or provided to Executive in
a lump sum no later than March 15th of the calendar year following the calendar
year in which the Bonus was earned.

(c)    Vacation. Executive shall be entitled to take four (4) weeks of paid
vacation during each year of the Term to be taken at such time or times as shall
be mutually convenient and consistent with his duties and obligations to the
Company.

(d)    Fringe Benefits. Executive shall be entitled to participate in any
employee benefit plans that the Company makes available to its executives
(including, without limitation, group life, disability, medical, dental and
other insurance, retirement, pension, profit-sharing and similar plans)
(collectively, the “Fringe Benefits”), provided that the Fringe Benefits shall
not include any stock option or similar plans relating to the grant of equity
securities of the Company. These benefits may be modified or changed from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical or life insurance), eligibility
to participate in and receive any particular benefit is governed solely by the
applicable plan document, and eligibility to participate in such plan(s) may be
dependent upon, among other things, a physical examination.

 

- 4 -



--------------------------------------------------------------------------------

(e)    Reimbursement of Expenses. Executive shall be entitled to reimbursement
for all ordinary and reasonable out-of-pocket business expenses that are
reasonably incurred by him in furtherance of the Company’s business in
accordance with reasonable policies adopted from time to time by the Company for
senior executives, subject to Section 4(d)(v).

4.    Severance Compensation.

(a)    In the event of any termination of Executive’s employment for any reason,
the Company shall pay Executive (or Executive’s estate) such portions of
Executive’s base salary as have accrued prior to such termination and have not
yet been paid, together with (i) amounts for accrued unused vacation days (as
provided above), (ii) any amounts for expense reimbursement which have been
properly incurred or the Company has become obligated to pay prior to
termination and have not been paid as of the date of such termination and (iii)
the amount of any Bonus previously granted to Executive by the Board but not yet
paid, which amount shall not include any pro rata portion of any Bonus which
would have been earned if such termination had not occurred (the “Accrued
Obligations”). Such Accrued Obligations shall be paid as soon as possible after
termination.

(b)    In the event that Executive’s employment hereunder is terminated (i) by
Executive for a Good Reason or (ii) by the Company without Cause, the Company
shall pay to Executive the Accrued Obligations. In addition, the Company shall
pay to Executive the severance benefits set forth below for twelve (12) months,
or for eighteen (18) months if such termination occurs during the twelve (12)
month period following a Corporate Change (the “Protected Period”), following
Executive’s termination of employment (as applicable, the “Severance
Period”). The receipt of any severance benefits provided in this Section shall
be dependent upon Executive’s execution and non-revocation of a standard
separation agreement and general release of claims, substantially in the form
attached hereto as Exhibit A (the “Release”). The distribution of severance
benefits in this Section 4 is subject to Section 4(d).

(i)    The Company shall continue to pay Executive his base salary for the
Severance Period in accordance with the Company’s payroll practice, beginning on
the Company’s first regular payroll date that occurs on or after the 30th day
following Executive’s termination of employment, provided that the Release has
been executed and any applicable revocation period has expired as of such
date. Notwithstanding the foregoing, if Executive’s termination of employment
occurs during the Protected Period, the Company shall pay Executive his base
salary for the Severance Period in a lump sum 30 days following Executive’s
termination of employment, provided that the Release has been executed and any
applicable revocation period has expired as of such date.

(ii)    Only if Executive’s employment is terminated (A) by Executive for a Good
Reason or (B) by the Company without Cause, in each case during the Protected
Period, the Company shall pay Executive an amount equal to one and one-half
times his target annual bonus, described in Section 3(b) hereof, for the year in
which the termination of employment occurs, which total amount shall be payable
in a lump sum 30 days following Executive’s termination of employment, provided
that the Release has been executed and any applicable revocation period has
expired as of such date.

 

- 5 -



--------------------------------------------------------------------------------

(iii)    Only if Executive’s employment is terminated (A) by Executive for a
Good Reason or (B) by the Company without Cause, in each case during the
Protected Period, one hundred percent (100%) of Executive’s outstanding unvested
equity awards granted under the Company’s equity and long-term incentive plan(s)
prior to his termination shall vest immediately.

(iv)    The Company shall continue to provide Executive and his then-enrolled
eligible dependents with group health insurance and shall continue to pay the
amount of the premium as in effect on the date of such termination for the
Severance Period commencing on the effective date of such termination, subject
to applicable law and the terms of the respective policies; provided that the
Company’s obligation to provide the benefits contemplated herein shall terminate
upon Executive’s becoming eligible for coverage under the medical benefits
program of a subsequent employer. The foregoing shall not be construed to extend
any period of continuation coverage (e.g., COBRA) required by Federal law.

(c)    In the event that Executive’s employment hereunder is terminated (i) by
Executive for other than a Good Reason, or (ii) by the Company for Cause, or
(iii) as a result of Executive’s death or Disability, then the Company will pay
to Executive the Accrued Obligations. The Company shall have no obligation to
pay Executive (or Executive’s estate) any other compensation following such
termination except as provided in Section 4(a).

(d)    Compliance with Section 409A. Subject to the provisions in this Section
4(d), any severance payments or benefits under this Agreement shall begin only
upon the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of Executive’s
employment. The following rules shall apply with respect to the distribution of
the severance payments and benefits, if any, to be provided to Executive under
this Agreement:

(i)    It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(ii)    If, as of the date of Executive’s “separation from service” from the
Company, Executive is not a “specified employee” (within the meaning of Section
409A), then each installment of the severance payments and benefits shall be
made on the dates and terms set forth in this Agreement.

(iii)    If, as of the date of Executive’s “separation from service” from the
Company, Executive is a “specified employee” (within the meaning of Section
409A), then:

(A)    Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
such payments and benefits shall be paid or provided on the dates and terms set
forth in this Agreement; and

 

- 6 -



--------------------------------------------------------------------------------

(B)    Each installment of the severance payments and benefits due this
Agreement that is not described in Section 4(d)(iii)(A) above and that would,
absent this subsection (B), be paid within the six-month period following
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, Executive’s death), with any such installments that are required to
be delayed being accumulated during the six-month period and paid in a lump sum
on the date that is six months and one day following Executive’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of Executive’s second taxable year following the taxable year in which the
separation from service occurs.

(iv)    The determination of whether and when Executive’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Section 4(d)(iv), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(v)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Sections 409A
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

(vi)    Notwithstanding anything herein to the contrary, the Company shall have
no liability to Executive or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant.

 

- 7 -



--------------------------------------------------------------------------------

(e)    Modified Section 280G Cutback.

(i)    Notwithstanding any other provision of this Agreement, except as set
forth in Section 4(e)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to Executive a portion of any “Contingent Compensation Payments” (as
defined below) that Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for Executive. For purposes of this
Section 4(e), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(ii)     Notwithstanding the provisions of Section 4(e)(i), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by Executive if the Eliminated
Payments (determined without regard to this sentence) were paid to him
(including federal and state income taxes on the Eliminated Payments, the excise
tax imposed by Section 4999 of the Code payable with respect to all of the
Contingent Compensation Payments in excess of Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4(e)(ii) shall be referred to as a “Section 4(e)(ii) Override.” For
purpose of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.

(iii)    For purposes of this Section 4(e) the following terms shall have the
following respective meanings:

(1)    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(2)    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(iv)    Any payments or other benefits otherwise due to Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential

 

- 8 -



--------------------------------------------------------------------------------

Payments”) shall not be made until the dates provided for in this
Section 4(e)(iv). Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail regarding the basis for
its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4(e)(ii) Override is applicable. Within 30 days after delivery of such
notice to Executive, Executive shall deliver a response to the Company (the
“Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 4(e)(ii) Override is
applicable. In the event that Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final. If Executive states in the Executive Response that he agrees with the
Company’s determination, the Company shall make the Potential Payments to
Executive within three business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). If Executive states in the Executive Response that he
disagrees with the Company’s determination, then, for a period of 60 days
following delivery of the Executive Response, Executive and the Company shall
use good faith efforts to resolve such dispute. If such dispute is not resolved
within such 60-day period, such dispute shall be settled exclusively by
arbitration in the greater Boston, Massachusetts area, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall, within three business days following delivery to the Company of the
Executive Response, make to Executive those Potential Payments as to which there
is no dispute between the Company and Executive regarding whether they should be
made (except for any such Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). The balance of the Potential Payments shall be made within three
business days following the resolution of such dispute.

(v)    The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payments with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by

 

- 9 -



--------------------------------------------------------------------------------

Executive for purposes of Section 4999(a) of the Code, and the denominator of
which is the actual amount to be received by Executive in respect of the
applicable Contingent Compensation Payment. For example, in the case of an
equity grant that is treated as contingent on the Change in Ownership or Control
because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).

(vi) The provisions of this Section 4(e) are intended to apply to any and all
payments or benefits available to Executive under this Agreement or any other
agreement or plan of the Company under which Executive receives Contingent
Compensation Payments.

5.    Employee Covenants.

(a)    Confidential Information. Executive recognizes and acknowledges the
competitive and proprietary aspects of the business of the Company, and that as
a result of Executive’s employment, Executive recognizes and acknowledges that
he has had and will continue to have access to, and has been and will continue
to be involved in the development of, Confidential Information (as defined
below) of the Company. As used herein, “Confidential Information” shall mean and
include trade secrets, knowledge and other confidential information of the
Company, which Executive has acquired, no matter from whom or on what matter
such knowledge or information may have been acquired, heretofore or hereafter,
concerning the content and details of the business of the Company, and which is
not known to the general public, including but not limited to: confidential and
proprietary information supplied to Executive with the legend “Confidential and
Proprietary,” or equivalent, the Company’s marketing and customer support
strategies, suppliers and customers, marketing and selling, business plans,
licenses, the Company’s financial information, including sales, costs, profits,
prices, pricing methods, budgets and unpublished financial statements, the
Company’s internal organization, employee information, information regarding the
skills and compensation of other employees of the Company and customer lists,
the Company’s technology, including products, discoveries, inventions, research,
experimental and development efforts, clinical studies, processes,
hardware/software design and maintenance tools, samples, media and/or molecular
structures (and procedures and formulations for producing any such samples,
media and/or molecular structures), formulas, methods, know-how and show-how,
designs, prototypes, plans for research and new products, and all derivatives,
improvements and enhancements of any of the above and information of third
parties as to which the Company has an obligation of confidentiality.

(i)    For as long as Executive is employed and at all times thereafter,
Executive shall not, directly or indirectly, communicate, disclose or divulge to
any person or entity, or use for Executive’s own benefit or the benefit of any
person (other than the Company), any Confidential Information, except as
permitted in subparagraph (iii) below. Upon termination of Executive’s
employment, or at any other time at the request of the Company, Executive agrees
to deliver promptly to the Company all Confidential Information, including, but
not limited to, customer and supplier lists, files and records, in Executive’s
possession or under Executive’s control. Executive further agrees that he will
not make or retain any copies of any of the foregoing and will so represent to
the Company upon termination of Executive’s employment.

 

- 10 -



--------------------------------------------------------------------------------

(ii)    Executive shall disclose immediately to the Company any trade secrets or
other Confidential Information conceived or developed by Executive at any time
during Executive’s employment. Executive hereby assigns and agrees to assign to
the Company Executive’s entire right, title and interest in and to all
Confidential Information. Such assignment shall include, without limitation, the
rights to obtain patent or copyright protection thereon in the United States and
foreign countries. Executive agrees to provide all reasonable assistance to
enable the Company to prepare and prosecute any application before any
governmental agency for patent or copyright protection or any similar
application with respect to any Confidential Information. Executive further
agrees to execute all documents and assignments and to make all oaths necessary
to vest ownership of such intellectual property rights in the Company, as the
Company may request. These obligations shall apply whether or not the subject
thereof was conceived or developed at the suggestion of the Company, and whether
or not developed during regular hours of work or while on the premises of the
Company.

(iii)    Executive shall at all times, both during and after termination of this
Agreement by either Executive or the Company, maintain in confidence and shall
not, without prior written consent of the Company, use, except in the course of
performance of Executive’s duties for the Company or as required by legal
process (provided that Executive will promptly notify the Company of such legal
process except with respect to any confidential government investigation),
disclose or give to others any Confidential Information. In the event Executive
is questioned by anyone not employed by the Company or by an employee of or a
consultant to the Company not authorized to receive such information, in regard
to any such information or any other secret or confidential work of the Company,
or concerning any fact or circumstance relating thereto, Executive will promptly
notify the Company.

(b)    Non-Competition and Non-Solicitation. Executive recognizes that the
Company is engaged in a competitive business and that the Company has a
legitimate interest in protecting its trade secrets, confidential business
information, and customer, business development partner, licensee, supplier, and
credit and/or financial relationships. Accordingly, in exchange for valuable
consideration, including without limitation Executive’s access to confidential
business information and continued at-will employment, Executive agrees that,
during the term hereof and for a period of twelve (12) months thereafter,
Executive shall not:

(i)    directly or indirectly, whether for himself or for any other person or
entity, and whether as a proprietor, principal, shareholder, partner, agent,
employee, consultant, independent contractor, or in any other capacity
whatsoever, undertake or have any interest in (other than the passive ownership
of publicly registered securities representing an ownership interest of less
than 1%), engage in or assume any role involving directly or indirectly any
business activity which is directly or indirectly in competition with the
products or services being developed, marketed, sold or otherwise provided by
the Company or any other business in which the Company is engaged and for which
Executive has rendered services while employed by the Company, or enter into any
agreement to do any of the foregoing; or

 

- 11 -



--------------------------------------------------------------------------------

(ii)    initiate contact with (including without limitation phone calls, press
releases and the sending or delivering of announcements), or in any manner
solicit, directly or indirectly, any customers, business development partners,
licensors, licensees, or creditors (including institutional lenders, bonding
companies and trade creditors) of the Company in an attempt to induce or
motivate them either to discontinue or modify their then prevailing or future
relationship with the Company or to transfer any of their business with the
Company to any person or entity other than the Company; or

(iii)    initiate contact with, or in any manner solicit, directly or
indirectly, any supplier of goods, services or materials to the Company in an
attempt to induce or motivate them either to discontinue or modify their then
prevailing or future relationship with the Company or to supply the same or
similar inventory, goods, services or materials (except generally available
inventory, goods, services or materials) to any person or entity other than the
Company; or

(iv)    directly or indirectly recruit, solicit or otherwise induce or influence
any employee or independent contractor of the Company to discontinue or modify
his or her employment or engagement with the Company, or employ or contract with
any such employee or contractor for the provision of services.

(c)    Definition of “Customer”. The term “customer” or “customers” shall
include any person or entity (a) that is a current customer of the Company, (b)
that was a customer of the Company at any time during the preceding twenty-four
(24) months or (c) to which the Company made a written presentation for the
solicitation of business at any time during the preceding twenty-four (24)
months.

(d)    Reasonableness of Restrictions. Executive further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 5 are narrow and reasonable in relation to the skills which represent
Executive’s principal salable asset both to the Company and to Executive’s other
prospective employers, and (ii) the broad geographical scope of the provisions
of this Section 5 is reasonable, legitimate and fair to Executive in light of
the global nature of the Company’s business, and in light of the limited
restrictions on the type of employment prohibited herein compared to the types
of employment for which Executive is qualified to earn Executive’s livelihood.

(e)    Remedies. Executive acknowledges that a breach of this Section 5 will
cause great and irreparable injury and damage, which cannot be reasonably or
adequately compensated by money damages. Accordingly, Executive acknowledges
that the remedies of injunction and specific performance shall be available in
the event of such a breach, in addition to money damages, costs and attorneys’
fees, and other legal or equitable remedies, and that the Company shall be
entitled as a matter of course to an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 5 shall be extended for a period of time equal to the duration of any
breach or violation hereof.

(f)    Notification. Any person employing Executive or evidencing any intention
to employ Executive may be notified as to the existence and provisions of this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(g)    Modification of Covenants; Enforceability. In the event that any
provision of this Section 5 is held to be in any respect an unreasonable
restriction, then the court so holding may modify the terms thereof, including
the period of time during which it operates or the geographic area to which it
applies, or effect any other change to the extent necessary to render this
section enforceable, it being acknowledged by the parties that the
representations and covenants set forth herein are of the essence of this
Agreement.

(h)    Subsidiaries. For purposes of Sections 5 and 6 of this Agreement,
“Company” shall include all direct and indirect subsidiaries of the Company. An
entity shall be deemed to be a subsidiary of the Company if the Company directly
or indirectly owns or controls 50% or more of the equity interest in such
entity.

6.    Ownership of Ideas, Copyrights and Patents.

(a)    Property of the Company. Executive agrees that all ideas, inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether patentable, copyrightable or not, which Executive may
conceive, reduce to practice or develop, alone or in conjunction with another,
or others, whether during or out of regular business hours, and whether at the
request or upon the suggestion of the Company, or otherwise, in the course of
performing services for the Company in any capacity, whether heretofore or
hereafter, (collectively, “the Inventions”) are and shall be the sole and
exclusive property of the Company, and that Executive shall not publish any of
the Inventions without the prior written consent of the Company. Executive
hereby assigns to the Company all of Executive’s right, title and interest in
and to all of the foregoing. Executive further represents and agrees that to the
best of Executive’s knowledge and belief none of the Inventions will violate or
infringe upon any right, patent, copyright, trademark or right of privacy, or
constitute libel or slander against or violate any other rights of any person,
firm or corporation and that Executive will use his best efforts to prevent any
such violation.

(b)    Cooperation. At any time during or after the Term, Executive agrees that
he will fully cooperate with the Company, its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, executing any lawful document (including, but not limited to,
applications, assignments, oaths, declarations and affidavits) and joining in
any proceeding to obtain letters patent, copyrights, trademarks or other legal
rights of the United States and of any and all other countries on such
Inventions, provided that any patent or other legal right so issued to
Executive, personally, shall be assigned by Executive to the Company without
charge by Executive. Executive further designates the Company as his agent for,
and grants to the Company a power of attorney with full power of substitution,
which power of attorney shall be deemed coupled with an interest, for the
purpose of effecting the foregoing assignments from Executive to the
Company. Company will bear the reasonable expenses which it causes to be
incurred in Executive’s assisting and cooperating hereunder. Executive waives
all claims to moral rights in any Inventions.

7.    Disclosure to Future Employers. The Company may provide in its discretion,
a copy of the covenants contained in Sections 5 and 6 of this Agreement to any
business or enterprise which Executive may directly, or indirectly, own, manage,
operate, finance, join, control or in which Executive participates in the
ownership, management, operation, financing, or control, or with which Executive
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

 

- 13 -



--------------------------------------------------------------------------------

8.    Records. Upon termination of Executive’s relationship with the Company,
Executive shall deliver to the Company any property of the Company which may be
in Executive’s possession including products, materials, memoranda, notes,
records, reports, or other documents or photocopies of the same.

9.    Insurance. The Company, in its sole discretion, may apply for and procure
in its own name (whether or not for its own benefit) policies of insurance
insuring Executive’s life. Executive agrees to submit to reasonable medical or
other examinations and to execute and deliver any applications or other
instruments in writing that are reasonably necessary to effectuate such
insurance. No adverse employment actions may be based upon the results of any
such exam or the failure by the Company to obtain such insurance.

10.    No Conflicting Agreements. Executive hereby represents and warrants that
Executive has no commitments or obligations inconsistent with this Agreement.

11.    “Market Stand-Off” Agreement. Executive agrees, if requested by the
Company and an underwriter of common stock (or other securities) of the Company,
not to sell or otherwise transfer or dispose of any common stock (or other
securities) of the Company held by Executive during a period not to exceed one
hundred and eighty (180) days following the effective date of an underwritten
public offering of common stock of the Company, offered on a firm commitment
basis pursuant to a registration statement filed with the Securities and
Exchange Commission (or any successor agency of the Federal government
administrating the Securities Act of 1933, as amend, and the Securities Exchange
Act of 1934, as amended) under the Securities Act of 1933, as amended, on Form
S-1 or its then equivalent, and to enter into an agreement to such effect. The
Company may impose stop-transfer instructions with respect to the shares (or
securities) subject to the foregoing restriction until the end of said period.

12.    General.

(a)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address as follows:

 

                        If to the Company:   

Ocular Therapeutix, Inc.

36 Crosby Drive, Suite 101

Bedford, MA 01730

USA

Attention: Chief Executive Officer

Telephone: (781) 357-4000

 

With an email copy to: ASawhney@ocutx.com

                        If to Executive:   

Andy Hurley

32 Robinson Drive

Bedford, MA 01730

USA

Telephone: 781-799-6758

 

- 14 -



--------------------------------------------------------------------------------

or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

(b)    Entire Agreement. This Agreement and the Offer Letter embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement or the Offer Letter shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement or the Offer Letter.

(c)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.

(d)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(e)    Assignment. The Company shall assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which Executive
is principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company.

(f)    Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

(g)    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the law
of The Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

(h)    Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of The Commonwealth of
Massachusetts or of the United States of America for the District of
Massachusetts. By execution and delivery

 

- 15 -



--------------------------------------------------------------------------------

of this Agreement, each of the parties hereto accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each of the parties hereto irrevocably consents to the service
of process of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by certified mail, postage prepaid, to the
party at its address set forth in Section 12(a) hereof. THE PARTIES IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER.

(i)    Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Company and Executive agrees that the court
making such determination shall have the power to reduce the duration and/or
geographic area of such provision, and/or to delete specific words and phrases
(“blue-penciling”), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.

(j)    Headings and Captions; Interpretation. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect the meaning or construction of any of the
terms or provisions hereof. The provisions of the following Sections of this
Agreement are in addition to, and do not limit, each other: Sections 6 and 5(a);
Sections 7 and 5(g); Sections 12(k) and 5(f); and Sections 12(l) and 12(d).

(k)    Injunctive Relief. Executive hereby expressly acknowledges that any
breach or threatened breach of any of the terms and/or conditions set forth in
Section 5 or 6 of this Agreement will result in substantial, continuing and
irreparable injury to the Company. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, the Company
shall be entitled to injunctive or other equitable relief by a court of
appropriate jurisdiction.

(l)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

- 16 -



--------------------------------------------------------------------------------

(m)    Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

(n)    Survival. The provisions of Sections 4, 5, 6, 7, 8, 11 and 12 shall
survive the termination of this Agreement and Executive’s employment hereunder
in accordance with their terms.

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Ocular Therapeutix, Inc. /s/ Amar Sawhney Name: Amar Sawhney, Ph.D. Title:
  President, Chief Executive Officer and Chairman

Agreed and Accepted

/s/ Andy Hurley Andy Hurley

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

Sample Separation and Release Agreement General Release

[Insert Date]

[Insert Executive’s address]

Dear [Executive]:

In connection with the termination of your employment with Ocular Therapeutix,
Inc. (the “Company”) on [Termination Date], you are eligible to receive the
Severance Compensation as described in Section 4 of the Employment Agreement
executed between you and the Company dated                     , 20     (the
“Employment Agreement”) if you sign and return this letter agreement to me by
[Return Date –21 days from date of receipt of this letter agreement] and it
becomes binding between you and the Company. By signing and returning this
letter agreement and not revoking your acceptance, you will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 3. Therefore, you are advised to
consult with an attorney before signing this letter agreement and you may take
up to twenty-one (21) days to do so. If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing. If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the seven (7) day period.

If you choose not to sign and return this letter agreement by [Return Date-Same
as Above], or if you timely revoke your acceptance in writing, you shall not
receive any Severance Compensation from the Company. You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below, on the Company’s regular payroll date
immediately following the Termination Date. Also, regardless of signing this
letter agreement, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. If you so elect,
you shall pay all premium costs on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits. All other benefits will cease upon your Termination Date in accordance
with the plan documents.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.

 

  1. Termination Date – Your effective date of termination from the Company
is [Insert Date] (the “Termination Date”).

 

  2.

Release – In consideration of the payment of the Severance Compensation, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and

 

- 18 -



--------------------------------------------------------------------------------

  all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq., and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., all as amended; the Massachusetts Fair Employment
Practices Act, M.G.L. c.151B, § 1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c.12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93,
§ 102 and M.G.L. c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L.
c.149, § 1 et seq., the Massachusetts Privacy Act, M.G.L. c.214, § 1B and the
Massachusetts Maternity Leave Act, M.G.L. c.149, § 105(d), all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract, including without limitation, all claims
arising from the Employment Agreement; all state and federal whistleblower
claims to the maximum extent permitted by law; all claims to any non-vested
ownership interest in the Company, contractual or otherwise; and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this letter agreement shall (i) prevent you from filing
a charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you may not recover any monetary
benefits in connection with any such claim, charge or proceeding); (ii) deprive
you of any accrued benefits to which you have acquired a vested right under any
employee benefit plan or policy, stock plan or deferred compensation
arrangement, any health care continuation to the extent required by applicable
law or any agreement, or any right to severance benefits or any other benefits
due to you upon termination of employment or post-employment consulting
arrangements that you may have under the Employment Agreement; or (iii) deprive
you of any rights you may have to be indemnified by the Company as provided in
the Employment Agreement, any other agreement between the Company and you or
pursuant to the Company’s Certificate of Incorporation or by-laws. This Release
shall not extend to any claims you may have against any persons that are
Released Parties to the extent such claims are (i) related solely to your
ownership of the Company’s stock and (ii) unrelated to your employment with the
Company.

 

  3.

Non-Disclosure, Non-Competition and Non-Solicitation – You acknowledge and
reaffirm your obligation to keep confidential and not disclose all non-public
information

 

- 2 -



--------------------------------------------------------------------------------

  concerning the Company and its clients that you acquired during the course of
your employment with the Company, as stated more fully in Section 5 of the
Employment Agreement, which remains in full force and effect.

 

  4. Return of Company Property – You confirm that you have returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, smartphones, tablets, etc.), Company identification,
and any other Company-owned property in your possession or control and have left
intact all electronic Company documents, including but not limited to those
which you developed or helped to develop during your employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.

 

  5. Business Expenses and Final Compensation – You acknowledge that you have
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of your employment and that no other reimbursements are
owed to you. You further acknowledge that you have received payment in full for
all services rendered in conjunction with your employment by the Company,
including payment for all wages, bonuses and accrued, unused vacation time, and
that no other compensation is owed to you except as provided herein.

 

  6. Non-Disparagement – To the extent permitted by law, you understand and
agree that as a condition for payment to you of the Severance Compensation
herein described, for a period of five years following the date hereof you shall
not make any false, disparaging or derogatory statements to any person or
entity, including any media outlet, regarding the Company or any of its
directors, officers, employees, agents or representatives or about the Company’s
business affairs and financial condition. Further, for a period of five years
following the date hereof, neither the Company, nor any of its executive
officers or members of its Board will directly or indirectly make, or cause to
be made, any false statement, observation or opinion, disparaging your
reputation.

 

  7. Continued Assistance – You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, taking into account any
duties you then owe to any future employer, including but not limited to,
assisting the Company transition your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

 

  8.

Cooperation – To the extent permitted by law, you agree to cooperate fully with
the Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator. Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when

 

- 3 -



--------------------------------------------------------------------------------

  requested by the Company at reasonable times designated by the Company. You
agree that you will notify the Company promptly in the event that you are served
with a subpoena or in the event that you are asked to provide a third party with
information concerning any actual or potential complaint or claim against the
Company.

 

  9. Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

  10. Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 

  11. Confidentiality – To the extent permitted by law, you understand and agree
that as a condition for payment to you of the Severance Compensation herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.

 

  12. Nature of Agreement – You understand and agree that this letter agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

  13. Acknowledgments – You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, and that the Company
advised you to consult with an attorney of your own choosing prior to signing
this letter agreement. You understand that you may revoke this letter agreement
for a period of seven (7) days after you sign this letter agreement by notifying
me in writing, and the letter agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. You understand and
agree that by entering into this agreement, you are waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefits Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

 

  14. Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof and sign your name of your own free
act.

 

- 4 -



--------------------------------------------------------------------------------

  15. Applicable Law – This letter agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

 

  16. Entire Agreement – This letter agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith. Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in paragraph 3 herein.

 

  17. Tax Acknowledgement – In connection with the payments and consideration
provided to you pursuant to this letter agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
you shall be responsible for all applicable taxes with respect to such payments
and consideration under applicable law. You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Compensation set forth in Section 4 of the
Employment Agreement.

If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].

 

Very truly yours, By:       [Name]   [Title]

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this letter agreement and I have chosen
to execute this on the date below. I intend that this letter agreement will
become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

       

[Executive]

   

Date

To be returned to me by [Return Date – 21 days from date of receipt of this
letter]

 

- 5 -